         Case 3:20-cv-01331 Document 1 Filed 11/23/20 Page 1 of 34 PageID 1




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                  JACKSONVILLE DIVISION

                                              CASE NO.:

MARK GRAY and ELIZABETH GRAY,
          Plaintiffs,
v.
AMERICAN MARINE DESIGN CORPORATION
d/b/a INSETTA BOATWORKS, a Florida corporation,
      Defendant.
_________________________________________________/

        PLAINTIFFS’ ORIGINAL COMPLAINT AND DEMAND FOR JURY TRIAL

          Plaintiffs MARK GRAY and ELIZABETH GRAY (collectively “Plaintiffs”) by and

through their undersigned counsel, bring this Original Complaint and Demand for Jury Trial

against AMERICAN MARINE DESIGN CORPORATION d/b/a INSETTA BOATWORKS

(“Insetta Boatworks”)1, and state as follows:

                             PARTIES, JURISDICTION, AND VENUE

          1.      Plaintiffs Mark Gray and Elizabeth Gray are individuals who reside, and are

domiciled in, Texas.

          2.      Insetta Boatworks is a for-profit corporation organized and existing under the laws

of the State of Florida with its headquarters in 119 Industrial Drive, St. Mary’s, Georgia, 31558.

It may be served with summons and complaint via its registered agent, Kevin B. Cook, 818 AIA

North, Suite 302, Ponte Vedra Beach, Florida 32082, or wherever it may be found.




1
    Plaintiff and Insetta Boatworks shall be collectively referred to as the “Parties.”
       Case 3:20-cv-01331 Document 1 Filed 11/23/20 Page 2 of 34 PageID 2




        3.      This Court has original subject matter jurisdiction under 28 U.S.C. § 1332(a)(1)

because the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs, and is between citizens of diverse states.

        4.      This Court also has original subject matter jurisdiction under 28 U.S.C. § 1331

pursuant to the Magnuson-Muss Warranty-Federal Trade Commission Improvement Act

(“Magnuson-Moss Warranty Act”), 15 U.S.C. § 2310, et seq., and supplemental jurisdiction over

the state claims pursuant to 28 U.S.C. § 1367 because they form part of the same case or

controversy as the claims under the Magnuson-Moss Warranty Act.

        5.      Venue is proper in this District pursuant to U.S.C. § 1391(b) because the Parties’

contracted that “[t]he exclusive jurisdiction and venue for any court action commenced by

[Plaintiffs] under or relating to [the] Limited Warranty or any implied warranty(ies) shall be

decided in . . . the United States District Court, Middle District of Florida, Jacksonville Division.”

See Limited Warranty, attached hereto as “Exhibit 1.”

                                  GENERAL ALLEGATIONS

        6.      Plaintiff Mark Gray has owned and operated inshore and offshore watercraft for

over fourteen (14) years. In fact, Plaintiff Mark Gray has been around and heavily involved in

boats almost his entire life.

        7.      Plaintiff Mark Gray purchased his first offshore boat in 2009, which operated for

many years without any major issues. It is undisputed that Plaintiffs are far from novices when its

comes to offshore boats.

        8.      In 2016–2017, Plaintiffs decided it was time to purchase a new offshore fishing

boat to continue the family’s passion for offshore fishing in the Texas gulf coast. In particular, the




                                                2
                          GORDON REES SCULLY MANSUKHANI
                        100 SE Second Street, Suite 3900, Miami, FL 33131
       Case 3:20-cv-01331 Document 1 Filed 11/23/20 Page 3 of 34 PageID 3




Plaintiffs desired an offshore boat that could handle the gear and equipment needed for overnight

offshore trips.

        9.        After exploring a number of options, Plaintiffs entertained a pitch from Insetta

Boatworks regarding the Insetta 45 with a Yanmar diesel package.

        10.       Insetta Boatworks’ pitch and representations to Plaintiffs were based upon the one

and only boat Insetta Boatworks had built at the time (“Model Boat”).

        11.       Insetta Boatworks represented to Plaintiffs that the Model Boat entered numerous

fishing tournaments along the gulf coast and had been run “thousands” of hours without issue. In

fact, Insetta Boatworks hosted Plaintiffs on the Model Boat multiple times (and allowed Plaintiffs

to test drive the Model Boat) as a representation of what Insetta Boatworks would build for

Plaintiffs were Plaintiffs to decide to purchase a boat from Insetta Boatworks.

        12.       Plaintiffs expressed their requirements to Insetta Boatworks (i.e. overnight trip

capability, handle significant gear and equipment, etc.), which Insetta Boatworks represented that

Plaintiffs’ purchased boat would easily be able to handle, and was allegedly built for.

        13.       Based upon Insetta Boatworks’ representations as to its expertise in offshore boat

building and the qualities of an Insetta Boatworks purchase, in March 2017, Plaintiffs signed a

Purchase Agreement for the purchase of a custom-built, 45-foot catamaran (the “Vessel”) for the

sum of $741,620.00 (“Purchase Agreement”). See Purchase Agreement, attached hereto as

“Exhibit 2.”

        14.       The Purchase Agreement memorialized the Parties’ transaction for the sale and

purchase of the Vessel.

        15.       As mandated by the Purchase Agreement, Plaintiffs were to receive delivery of the

Vessel by no later than November 2017.

                                                 3
                           GORDON REES SCULLY MANSUKHANI
                         100 SE Second Street, Suite 3900, Miami, FL 33131
       Case 3:20-cv-01331 Document 1 Filed 11/23/20 Page 4 of 34 PageID 4




       16.     Insetta Boatworks represented to Plaintiffs that Insetta Boatworks intended to

display the Vessel at the Fort Lauderdale Boat Show in October 2017. However, Insetta failed to

complete construction of the Vessel by that time. Therefore, November 2017 came and went

without delivery.

       17.     Insetta Boatworks then represented to Plaintiffs that the Vessel would be ready for

and displayed at the February 2018 Miami Boat Show. Relying on that representation, Plaintiffs

flew to and attended the Miami Boat Show. However, again, Insetta Boatworks did not have the

Vessel completed, and therefore it was not displayed at the Miami Boat Show.

       18.     In early May 2018, Plaintiffs flew to Insetta Boatworks’ headquarters in St. Mary’s,

Georgia based upon the representation that the Vessel would finally be completed and ready for

Plaintiffs to take delivery at that time. However, yet again, the Vessel was still not complete.

       19.     In April 2018, the Vessel still had a number of systems that were not functioning /

completed, including but not limited to the A/C system, the autopilot, and the sea frost unit.

Additionally, none of the Vessel’s equipment had been configured, calibrated or tested by Insetta.

       20.     The Vessel was not delivered to Plaintiffs until on or about May 23, 2018 –

approximately fourteen (14) months after the Parties entered into the Purchase Agreement.

       21.     Almost immediately after taking possession on or about May 23, 2018, and between

June 7, 2018, Plaintiffs discovered mechanical, design, construction, installation and structural

defects with the Vessel, including, but not limited to:

               a.      The Vessel’s two air-conditioning units failed while traveling on plane;

               b.      The Vessel’s pumps would lose their prime;

               c.      The Vessel’s mount for the bait freezer unit failed (and most likely

                       permanently damaged the unit as it still does not work correctly);

                                               4
                         GORDON REES SCULLY MANSUKHANI
                       100 SE Second Street, Suite 3900, Miami, FL 33131
       Case 3:20-cv-01331 Document 1 Filed 11/23/20 Page 5 of 34 PageID 5




               d.        The Vessel’s live wells overflowed because the drains were not configured

                         correctly;

               e.        The Vessel’s house batteries lost their charge and fuses kept blowing;

               f.        The Vessel’s chart plotters would shut off periodically, as the house

                         battery/charging system stopped functioning;

               g.        The Vessel’s bilge pumps did not work correctly;

               h.        The Vessel’s mount for the FLIR system failed;

               i.        The Vessel’s fuel gage was not configured/calibrated;

               j.        The Vessel’s temperature sensor failed on its port engine;

               k.        The Vessel’s port engine overheated while offshore and was rendered

                         inoperable; and

               l.        The Vessel’s transom door continuously jammed.

       22.     In July 2018, the Vessel’s port engine overheated while offshore, prompting

Plaintiffs to travel back to shore with one engine.

       23.     Plaintiffs informed Insetta Boatworks of these aforementioned issues, and, as a

result of this notification, Insetta Boatworks planned to return to Port O’Connor, Texas to perform

repairs on the Vessel.

       24.     During this first repair, Insetta Boatworks attempted to repair and replace the

Vessel’s impeller, which Insetta Boatworks originally claimed was the cause of the Vessel’s

engine overheating.

       25.     On or about August 27, 2018, the Vessel’s windshield cracked and loosened. See

Emails, attached hereto as “Exhibit 3.”




                                                 5
                           GORDON REES SCULLY MANSUKHANI
                         100 SE Second Street, Suite 3900, Miami, FL 33131
       Case 3:20-cv-01331 Document 1 Filed 11/23/20 Page 6 of 34 PageID 6




        26.     On or about October 19, 2018, Insetta Boatworks replaced the Vessel’s windshield;

however, the replacement windshield was incorrectly fitted, and, accordingly, was not properly

repaired. Id.

        27.     On or about October 28, 2018, the Vessel’s starboard spray rail failed while

Plaintiffs were fishing offshore. This defect caused severe damage to the hull. Plaintiffs

communicated this issue to Insetta Boatworks. See Emails, attached hereto as “Exhibit 4.”

        28.     On or about November 26, 2018, Insetta Boatworks picked up the Vessel from Port

O’Connor and transported it to St. Mary’s, Georgia, for repair. Soon thereafter, Plaintiffs notified

Insetta Boatworks of a laundry list of defects that plagued the Vessel that needed immediate and

attention and repair. See Emails, attached hereto as “Exhibit 5.” Accordingly, Insetta Boatworks

retained possession of the Vessel from on or about November 26, 2018, through May 23, 2019, to

allegedly perform repairs.

        29.     On or about May 24, 2019, Insetta Boatworks returned the Vessel to Plaintiffs’

possession at Port O’Connor, Texas.

        30.     On or about May 28, 2019, through June 4, 2019, Plaintiffs used the Vessel for the

first time after regaining possession from Insetta Boatworks. Unfortunately, the Vessel still had a

number of issues, including but not limited to its port engine overheated, exhaust systems failed,

and its chart plotters were not properly configured. Plaintiffs also suddenly noticed severe

corrosion on various parts of the engine compartment.

        31.     Shortly thereafter, Insetta Boatworks representative Joel Shine (“Mr. Shine”)

alleged that Plaintiffs were overdue for scheduled maintenance – an attempt to place blame onto

Plaintiffs in order to cover up Insetta Boatworks’ failures in providing efficient and effective

repairs. Plaintiffs were dumbfounded, and in response, reminded Mr. Shine that Insetta Boatworks

                                               6
                         GORDON REES SCULLY MANSUKHANI
                       100 SE Second Street, Suite 3900, Miami, FL 33131
       Case 3:20-cv-01331 Document 1 Filed 11/23/20 Page 7 of 34 PageID 7




possessed the Vessel for the previous seven (7) months. Further, Plaintiffs affirmed that the

Vessel’s impellers were replaced as recently as the prior summer by, none other than, Insetta

Boatworks. Plaintiffs even went above their call of duty and performed self-testing and checks at

Insetta Boatworks’ behest. See Emails, attached hereto as “Exhibit 6.”

       32.     Plaintiffs documented the Vessel’s overheating issues while traveling in the Gulf

Intracoastal Waterway (“ICW”). Around this time, it was determined that the Vessel needed to be

trailered so that a mechanic could assess the Vessel’s underlying issues and problems. See Emails,

attached hereto as “Exhibit 6 and Exhibit 7.”

       33.     On or about June 7, 2019, Plaintiffs took the Vessel out onto the ICW. Like

clockwork, the Vessel again experienced mechanical, design, construction, installation and

structural issues, including but not limited to:

               a.      The Vessel’s shore power breaker tripped;

               b.      The Vessel’s inverter display an error signal;

               c.      The Vessel’s stereo malfunctioned and stopped working properly, only

                       turning on-and-off intermittently;

               d.      The Vessel’s drive trims stopped working;

               e.      The rear strut on the Vessel’s port engine hatch strut came off; and

               f.      The Vessel’s chart plotters lost all power while fishing offshore.

       34.     Plaintiffs informed Insetta Boatworks, specifically Mr. Shine, that the shore power

was undersized for the loads on the boat and that the drive trim acted up while Insetta had

possession of the boat in Florida. See Emails, attached hereto as “Exhibit 8.”

       35.     Beginning on or about June 10, 2019, through June 26, 2019, Insetta Boatworks

arranged for a mechanic to assess the Vessel’s underlying issues. Insetta Boatworks’ mechanic

                                               7
                         GORDON REES SCULLY MANSUKHANI
                       100 SE Second Street, Suite 3900, Miami, FL 33131
       Case 3:20-cv-01331 Document 1 Filed 11/23/20 Page 8 of 34 PageID 8




determined that the Vessel had an exhaust leak, which was due to the Vessel’s defective and faulty

exhaust system. Moreover, Plaintiffs informed Insetta Boatworks of outstanding issues that

remained unfixed or unremedied, including, but not limited to:

               a.     The Vessel’s air-condition units emitted an unknown scent or smell that

                      could also be found in the bilge area under the console;

               b.     A rod holder in the transom overheated and, in turn, heated the butt of a rod

                      (and burned Plaintiffs’ cousin’s leg while fishing offshore);

               c.     Many of the Vessel’s fuses in the charging system were undersized;

               d.     The Vessel’s engine overheating and exhaust system issues were not

                      resolved;

               e.     The Vessel’s starboard engine hatch strut broke; and

               f.     Insetta Boatworks’ mechanic observed an oil leak; however, the Vessel’s

                      port engine oil whip was not installed properly to allow for the oil to be

                      changed.

       36.     At this point, the Vessel was unusable, unsafe and relegated to dry storage at

Plaintiffs’ residence in Port O’Connor, Texas.

       37.     Plaintiffs communicated their frustrations and objections to Insetta Boatworks’

regarding Insetta Boatworks’ lack of urgency in addressing the Vessel’s issues. Plaintiffs made

known that they had zero confidence in the Vessel’s reliability.

       38.     Insetta Boatworks’ mechanic was to arrive on June 20, 2019 to replace smart sticks

and to continue to diagnose overheating issues. The mechanic determined that the port engine had

an exhaust leak and ordered replacement parts. Further, at this time, Mr. Shine admitted that the

Vessel’s shore power was undersized. Plaintiffs provided Insetta Boatworks with photos of

                                              8
                        GORDON REES SCULLY MANSUKHANI
                      100 SE Second Street, Suite 3900, Miami, FL 33131
       Case 3:20-cv-01331 Document 1 Filed 11/23/20 Page 9 of 34 PageID 9




corroded/disintegrated exhaust clamps. See Emails, attached hereto as “Exhibit 9” and “Exhibit

39.”

       39.     On or about June 18, 2019, Plaintiffs communicated to Insetta Boatworks that the

Vessel had improper wrap repairs and hard top quality issues. Plaintiffs, once again, expressed

their dissatisfaction with the Vessel’s recurring issues. See Emails, attached hereto as “Exhibit

10.”

       40.     On or about June 19, 2019, Plaintiffs received an email from Mr. Shine regarding

re-configuration of the Vessel’s shore power service. Id.

       41.     On or about June 27, 2019, Insetta Boatworks’ mechanic attempted to install and

replace some of the Vessel’s failed exhaust components.          However, this did not resolve

overheating.

       42.     On or about June 30, 2019, the Vessel’s drive oil reservoir leaked and Plaintiffs

reported to Insetta Boatworks black smoke emanating from the exhaust. As a result of these issues,

Plaintiffs pulled the Vessel out for Insetta Boatworks’ mechanic to perform further repairs. See

Emails, attached hereto at “Exhibit 11.”

       43.     On or about July 1, 2019, Plaintiffs received a response email from Insetta

Boatworks representative Jeffrey Spangler informing Plaintiffs that a potential cause of

overheating issues arose from the Vessel’s aftercoolers. See Emails, attached hereto as “Exhibit

12.”

       44.     On or about July 8, 2019, Insetta Boatworks’ mechanic determined that the Vessel’s

trim pumps and trim relays were also faulty. Plaintiffs also informed Insetta Boatworks that the

Vessel’s windshield was not clear as a normal windshield should be, a defect which decreased

visibility when using the Vessel. Further, Plaintiffs informed Insetta Boatworks that the windlass

                                              9
                        GORDON REES SCULLY MANSUKHANI
                      100 SE Second Street, Suite 3900, Miami, FL 33131
       Case 3:20-cv-01331 Document 1 Filed 11/23/20 Page 10 of 34 PageID 10




breaker failed while Plaintiffs was out on the Vessel and, therefore, required Plaintiffs to pull up

the Vessel’s anchor by hand. See Emails, attached hereto as “Exhibit 13”

        45.    On or about July 11, 2019, Insetta Boatworks’ mechanic replaced the Vessel’s

steering pumps and trim relays. However, the Vessel’s starboard engine continued to overheat and

the Seafrost cold plate stopped working. See Emails, attached hereto as “Exhibit 14.”

        46.    On or about July 15, 2019, the Vessel’s Drive ECU alarm continued to sound,

causing Plaintiffs to add more drive oil to the starboard side reservoir. Further, notwithstanding

Insetta Boatworks’ recommendations on how to clean or maintain the Vessel’s windshield, the

Vessel’s windshield continued to be unclear. Further compounding these issues, the Vessel’s

engine continued to overheat and Seafrost cold plate was still not functioning properly. See Emails,

attached hereto as “Exhibit 15.”

        47.    Plaintiffs’ July 15, 2019 communications prompted Insetta Boatworks to order a

“Black Box.” Further, Insetta Boatworks stated that the Vessel’s prop pitch was a cause of

overheating (this was Insetta Boatworks’ purported alibi when they did not have any other answer).

Id.

        48.    On or about July 22, 2019 through August 7, 2019, Plaintiffs had back-and-forth

discussions with Insetta Boatworks regarding testing of the Vessel’s battery switch and recurring

electrical issues. Plaintiffs provided a detailed process regarding battery switch and shore power

connection. Once again, during this time period, the Vessel lost house power while Plaintiffs were

fishing offshore. Also, Plaintiffs were forced to run the boat at lower speed/RPMs to prevent

engine overheating. Finally, ECU drive errors continued. See Emails, attached hereto as “Exhibit

16.”




                                              10
                        GORDON REES SCULLY MANSUKHANI
                      100 SE Second Street, Suite 3900, Miami, FL 33131
       Case 3:20-cv-01331 Document 1 Filed 11/23/20 Page 11 of 34 PageID 11




        49.     On or about August 12, 2019, Plaintiffs continued to discuss with Insetta Boatworks

the Vessel’s ongoing ECU drive error alarm failures.         Plaintiffs were informed by Insetta

Boatworks that this issue may have been associated with the rudder indicator (a new issue) and

provided guidance on how to reset the maintenance alarm. See Emails, attached hereto as “Exhibit

17.”

        50.     On or about August 26, 2019 through August 29, 2019, the Vessel’s battery

switches continued to fail and the engine continued to overheat. See Emails, attached hereto as

“Exhibit 18.”

        51.     On or about September 9, 2019, the Vessel’s ECU Drive failure caused the Vessel’s

engines to de-rate, the starboard engine experienced experience turbo lag, the stereo system fails,

the Vessel’s steering cylinder fails, and the rudder sensor fails. See Emails, attached hereto as

“Exhibit 19.”

        52.     On or about October 21, 2019, the Vessel’s turbochargers on both engines failed,

and issues with the battery switch persisted. Accordingly, the Vessel again became unusable and

relegated to dry storage at Plaintiffs’ home in Port O’Connor, Texas. See Emails, attached hereto

as “Exhibit 38.”

        53.     Thereafter, Insetta Boatworks visited Texas in order to attempt additional repairs

on the Vessel. It followed that Plaintiffs provided Insetta Boatworks with a list of items, issues,

and defects on the Vessel that needed repair.

        54.     Between on or about November 5, 2019 and December 13, 2019, Insetta Boatworks

stationed the Vessel in Rockport, Texas for repairs. At this point, the Vessel’s engines had only

270 logged hours. See Emails, attached hereto as “Exhibit 20.”




                                               11
                         GORDON REES SCULLY MANSUKHANI
                       100 SE Second Street, Suite 3900, Miami, FL 33131
     Case 3:20-cv-01331 Document 1 Filed 11/23/20 Page 12 of 34 PageID 12




       55.     On or about December 12, 2019, Plaintiffs received an email from Mr. Shine stating

that the Vessel was ready to be picked up, and on or about December 13, 2019, Plaintiffs regained

possession of the Vessel.

       56.     Shortly after regaining possession of the Vessel, Plaintiffs discovered that Insetta

Boatworks did not repair the fusion stereo head, and many of the issues first experienced in 2019

remained unresolved.

       57.     On or about December 29, 2019, Plaintiffs took the Vessel out for the first time

since being picked up on or about December 13, 2019. However, Plaintiffs discovered that the

Vessel’s starboard tilt did not work; a drive ECU failure alarm sounded; and the battery

switch/house power issue remains. These issues have persisted since Insetta Boatworks delivered

the Vessel in May 2018. See Emails, attached hereto as “Exhibit 21.”

       58.     On or about January 27, 2020, the Vessel’s starboard smart stick was again replaced

to correct the starboard trim issue. Insetta Boatworks asked Plaintiffs to do more testing regarding

the battery switch/electrical issues. It was determined that the house batteries were dead due to

the Vessel’s defects.

       59.     On or about January 29, 2020, Plaintiffs express their continued concerns to Insetta

Boatworks regarding the battery switch/electrical system, as this issue persisted with absolutely

no sense of urgency from Insetta Boatworks. As a result, Plaintiffs continued to have no

confidence that the Vessel was reliable and could be operated.

       60.     On or about May 29, 2020, Insetta Boatworks informed Plaintiffs that Blue Sea

Systems was not able to repair the Vessel’s electrical systems, thereby confirming that there were

material issues with the Vessel’s electrical systems and that Insetta Boatworks had no idea what

they were. See Emails, attached hereto as “Exhibit 22.”

                                                12
                          GORDON REES SCULLY MANSUKHANI
                        100 SE Second Street, Suite 3900, Miami, FL 33131
       Case 3:20-cv-01331 Document 1 Filed 11/23/20 Page 13 of 34 PageID 13




        61.    On or about April 11, 2020, Plaintiffs took the Vessel out on the ICW for about

two-hours. However, the Vessel’s engines again overheated, its exhaust system failed and reduced

the Vessel’s performance. Apart from overheating of the engine due to, inter-alia, the Vessel’s

defective, faulty and improperly installed exhaust system, the Vessel experienced issues with its

engines, battery switches/electrical systems. Although Plaintiffs communicated these issues to

Insetta Boatworks, Plaintiffs received no response. See Emails, attached hereto as “Exhibit 23.”

        62.    Beginning on or about May 29, 2020 through June 2, 2020, Insetta Boatworks

suddenly began blaming the Vessel’s overheating issues on improper prop size. However, Insetta

Boatworks was sole decider that determined which props to use. Further, Plaintiffs received a

video from Jeffrey Spangler confirming that the Vessel’s top speed was reduced by 5 knots. Id.

        63.    On or about June 11, 2020, Plaintiffs requested an update from Insetta Boatworks

regarding resolution of the battery switch/house battery issue. Id.

        64.    On or about June 16, 2020, Plaintiffs awaited resolution of the Vessel’s battery

switch/house battery issue. See Emails, attached hereto as “Exhibit 23.”

        65.    On or about June 18, 2020, Plaintiffs received an email from Insetta Boatworks

employee Jeffrey Spangler blaming the Vessel’s dead battery and battery switch issues on shore

power. However, this was later determined to be not true. See Emails, attached hereto as “Exhibit

24.”

        66.    On or about June 19, 2020, it was determined that one of the Vessel’s house

batteries was dead and unrecoverable. This issue had occurred many times before. Id. Further,

Plaintiffs sent an email to Jeffrey Spangler asking, once again, for a plan to correct the Vessel’s

engine overheating and electrical system issues. Instead of providing truthful and accurate




                                               13
                         GORDON REES SCULLY MANSUKHANI
                       100 SE Second Street, Suite 3900, Miami, FL 33131
     Case 3:20-cv-01331 Document 1 Filed 11/23/20 Page 14 of 34 PageID 14




representations, Insetta Boatworks continuously misled Plaintiffs regarding the Vessel’s electrical

issues. See Emails, attached hereto as “Exhibit 24 and Exhibit 25.”

          67.   On or about June 24, 2020, Plaintiffs sent an email to Insetta Boatworks detailing

the Vessel’s continued issues, Insetta Boatworks’ lack of urgency and Insetta Boatworks’ lack of

success in remedying those issues that deprived Plaintiffs of the value and enjoyment of their

purchase. It was clear that the Vessel was a “lemon,” or a dud, and Plaintiffs requested that Insetta

Boatworks refund the entire purchase price and take the Vessel back. See Emails, attached hereto

as “Exhibit 26.”

          68.   On or about July 9, 2020, Insetta Boatworks declined Plaintiffs’ request for a full

refund.

          69.   Beginning on or about July 21, 2020, through July 22, 2020, Plaintiffs

communicated to Insetta Boatworks that the Vessel’s spray rail failed for a second time and sent

photographs documenting same. Further, the Vessel’s electronic systems/components continued

to experience issues that have remained unremedied by Insetta Boatworks.

          70.   Although the Vessel’s house battery was replaced on or about July 15, 2020, the

Vessel’s low voltage alarm sounded, indicating that the issue was, in fact, not resolved. Further,

the Vessel’s engine continued to overheat and affect performance. See Emails, attached hereto as

“Exhibit 27.” Insetta Boatworks again attempted to place blame for engine overheating on prop

size, even though Insetta Boatworks was responsible for proper prop sizing, and even though

Insetta Boatworks’ defective, faulty and improperly installed exhaust system on the Vessel was

one of the causes of the Vessel’s operational failures.

          71.   On or about July 27, 2020, through July 28, 2020, Plaintiffs continued to discuss

with Insetta Boatworks the Vessel’s battery switch/electrical system and engine overheating

                                               14
                         GORDON REES SCULLY MANSUKHANI
                       100 SE Second Street, Suite 3900, Miami, FL 33131
     Case 3:20-cv-01331 Document 1 Filed 11/23/20 Page 15 of 34 PageID 15




issues. Plaintiffs forwarded an email to Insetta Boatworks from July 15, 2019 that previously

instructed Plaintiffs to install the props that were currently on the Vessel. In fact, this same prop

configuration was installed on the boat when Insetta Boatworks had possession of the Vessel in

Rockport, Texas. A video sent by Jeffrey Spangler showed reduced performance. Surely, if Insetta

Boatworks thought the props should have been changed, they should have done it at that time. See

Emails, attached hereto as “Exhibit 28.”

       72.     On or about July 30, 2020, Sonny’s Marine determined that the P12 battery charger

was not working. Accordingly, Insetta Boatworks ordered a replacement charger. See Emails,

attached hereto as “Exhibit 29.”

       73.     On or about August 1, 2020, Plaintiffs noticed exhaust soot on the port side engine

hatch, the presence of which indicated another exhaust system failure. At this time, Plaintiffs

asked Insetta Boatworks for a response to Plaintiffs’ previous request for a full refund. See Emails,

attached hereto as “Exhibit 30.”

       74.     On or about August 2, 2020, Plaintiffs waited at their home for a battery charger to

be delivered by Insetta Boatworks, however, that also did not arrive as planned. See Emails,

attached hereto as “Exhibit 31.”

       75.     On or about August 3, 2020, Insetta Boatworks informed Plaintiffs that Insetta

Boatworks would not take back the Vessel. In response, Plaintiffs provided Insetta Boatworks

with a laundry list of ongoing issues including, continued spray rail defects, continued engine

overheating, continued exhaust system failures, and continued electrical issues. Plaintiffs made

known to Insetta Boatworks that Plaintiffs were not comfortable running the Vessel until the issues

were resolved. Id. It was also discovered that Insetta Boatworks failed to properly size and install




                                               15
                         GORDON REES SCULLY MANSUKHANI
                       100 SE Second Street, Suite 3900, Miami, FL 33131
     Case 3:20-cv-01331 Document 1 Filed 11/23/20 Page 16 of 34 PageID 16




a grass/sea strainer on the Vessel, which also contributed to the Vessel’s operational failures and

overheating issues.

       76.     On or about August 4, 2020, through August 5, 2020, Insetta Boatworks informed

Plaintiffs that a Yanmar technician was scheduled to perform repairs on or about August 18, 2020.

Further, Plaintiffs and Insetta Boatworks discussed replacing the Vessel’s spray rail. See Emails,

attached hereto as “Exhibit 32.”

       77.     On or about August 10, 2020, Plaintiffs asked Insetta Boatworks for an updated

status of the Vessel’s spray rail repair and battery charger replacement. See Emails, attached hereto

as “Exhibit 35.”

       78.     On or about August 18, 2020, Plaintiffs asked Insetta Boatworks for an update

regarding the status of battery charger installation. A Yanmar technician confirmed that the

Vessel’s exhaust system failed again and would provide a parts list to Insetta Boatworks.

       79.     Plaintiffs continued their back-and-forth communications with Insetta Boatworks

regarding the failed spray rail and battery charger installations. Surprisingly, Insetta Boatworks

proffered that the exhaust parts failure is on the “Yanmar side” and recommended removing the

spray rails entirely. See Emails, attached hereto as “Exhibit 34.”

       80.     On or about August 19, 2020, Insetta Boatworks once again recommended removal

of the spray rail but could not confirm to Plaintiffs the resulting performance change from that

repair and modification. Further, an electrician confirmed that there were no issues with the

Vessel’s dockside shore power connection. See Emails, attached hereto as “Exhibit 35.”

       81.     On or about August 24, 2020, the Vessel’s battery charger still awaited repair, as it

had been three weeks since it was diagnosed. Further, Vessel’s spray rail remained uncorrected.

In turn, Plaintiffs asked for the parts list submitted by Insetta Boatworks to Mastry Engine Center

                                               16
                         GORDON REES SCULLY MANSUKHANI
                       100 SE Second Street, Suite 3900, Miami, FL 33131
       Case 3:20-cv-01331 Document 1 Filed 11/23/20 Page 17 of 34 PageID 17




along with Mastry Engine Center’s contact information. See Emails, attached hereto as “Exhibit

36.”

        82.    On or about August 24, 2020, through August 27, 2020, Plaintiffs sent photos of

the Vessel’s exhaust system failures to Insetta Boatworks. Insetta Boatworks refused to make the

required repairs in order to remedy the defects. Further adding insult to injury, Insetta Boatworks

attempted to place blame on Plaintiffs for the Vessel’s exhaust system failure. See Emails, attached

hereto as “Exhibit 37.”

        83.    On or about September 3, 2020, CB Marine & Supply, LLC sent Plaintiffs an

invoice for repairs that were performed on the Vessel that Insetta Boatworks refused to cover. Id.

        84.    Numerous issues still persist with the Vessel, including but not limited to the

following:

               a.      the Vessel’s exhaust system remains unrepaired;

               b.      the Vessel’s house battery has died and is unrecoverable;

               c.      The Vessel’s spray rails have been removed;

               d.      The Vessel’s gel coat has been patched and is not aesthetically compatible

                       with the remaining portions of the Vessel;

               e.      The Vessel’s wrap is damaged on both sides due to the spray rail removal;

               f.      The Vessel’s engine continues to overheat;

               g.      The Vessel’s engine hatch struts have failed again;

               h.      The Vessel’s grass/sea strainer is improperly sized and installed;

               i.      The Vessel’s Sea Frost unit has stopped working.




                                              17
                        GORDON REES SCULLY MANSUKHANI
                      100 SE Second Street, Suite 3900, Miami, FL 33131
      Case 3:20-cv-01331 Document 1 Filed 11/23/20 Page 18 of 34 PageID 18




       85.     Additionally, Insetta Boatworks’ defectively, negligently and improperly designed

the hull of the Vessel, which detrimentally impacted the Vessel’s performance, including without

limitation the Vessel’s exhaust system.

       86.     Further, Insetta Boatworks deviated from the design of the Model Boat when

building the Vessel, and made a number of unproven, and frankly novel, design and construction

changes to the Vessel, including without limitation the defective design, construction,

manufacturing and installation of the spray rails and defective design and construction of the

exhaust system.      Such deviations and defective design, construction, manufacturing and

installation were causes of the Vessel’s malfunctions and technical issues, including without

limitation the exhaust system issues. Insetta Boatworks represented to Plaintiffs that the Vessel

would be designed and manufactured in accordance with the Model Boat. However, that turned

out to not be the case.

       87.     Many of the Vessel’s exhaust system components are made from stainless steel and

were represented by Insetta Boatworks to last thousands of hours. Yanmar diesel engines are also

historically known to last ten thousand hours if put through strenuous use, and much longer if used

normally. The fact that the Vessel’s exhaust system failed from day one (even though Insetta

Boatworks replaced one side of the Vessel’s exhaust system once, and the other side twice) is clear

evidence that Insetta Boatworks defectively, negligently and improperly designed, installed and/or

manufactured the Vessel.

       88.     Furthermore, the Vessel’s electrical system continues to fail, even though the

Vessel’s batteries have already been replaced a number of times. Plaintiffs cannot get the Vessel

out past the jetties in Port O’Connor, Texas without numerous alarms on the Vessel going off. To




                                                  18
                            GORDON REES SCULLY MANSUKHANI
                          100 SE Second Street, Suite 3900, Miami, FL 33131
      Case 3:20-cv-01331 Document 1 Filed 11/23/20 Page 19 of 34 PageID 19




make things worse, the Vessel’s windshield and Air Conditioning system were defectively

designed/manufactured/installed, and pose a significant safety hazard to those onboard the Vessel.

        89.     There are almost no parts or systems on the Vessel that have not failed at some

point during the Vessel’s short 300 hours of use. The Vessel is anything but reliable. Even the

Vessel’s first voyage, in which an Insetta Boatworks representative was aboard, was littered with

mechanical and operational issues. Insetta Boatworks’ improper and negligent attempts to remedy

the issues with the Vessel have only consisted of replacing parts after parts, and have in fact

exacerbated the problems with the Vessel. Insetta Boatworks failed to thoroughly test the Vessel

prior to delivering it to Plaintiffs, and failed to properly test it after attempting to make repairs and

retaking possession of the Vessel. While there are numerous problems with the Vessel’s

components, the underlying issue is Insetta Boatworks’ defective design and manufacturing of a

completely unproven and untested watercraft as a whole.

        90.     Insetta Boatworks failed to provide the benefit of the bargain to Plaintiffs, and the

Vessel did not conform to the representations of Insetta Boatworks to Plaintiffs both prior to and

after the sale, construction, delivery and attempted repairs of the Vessel.             Instead, Insetta

Boatworks treated Plaintiffs as a guinea pig, manufacturing and designing a watercraft that was

unproven, untested, and a far cry from the design of the Model Boat. Plaintiffs relied on Insetta

Boatworks’ representations regarding the Model Boat when purchasing the Vessel. However,

Insetta Boatworks’ representations to Plaintiffs turned out to be falsifications as to the product

Insetta Boatworks claimed it would provide to Plaintiffs. Upon information and belief, this is not

the first time Insetta Boatworks has provided a defective product to a customer. Apparently,

Insetta Boatworks sold a boat to an individual in Louisiana, but it was littered with issues similar

to the Vessel. However, Insetta Boatworks re-took possession of the Louisiana customer’s boat

                                                19
                          GORDON REES SCULLY MANSUKHANI
                        100 SE Second Street, Suite 3900, Miami, FL 33131
      Case 3:20-cv-01331 Document 1 Filed 11/23/20 Page 20 of 34 PageID 20




and refunded the customer from Louisiana. Additionally, upon information and belief, Insetta

Boatworks is no longer building the Insetta 45 that it sold to Plaintiffs, primarily because of the

significant design flaws and issues therewith.          Such is just another example of the

misrepresentations and breaches of Florida and Federal law that Insetta Boatworks has committed

against Plaintiffs, which continue daily.

                                       COUNT I
                                  BREACH OF CONTRACT

       91.      Plaintiffs incorporate the allegations from Paragraphs 1 through 90 as if fully set

forth herein.

       92.      Plaintiffs and Insetta Boatworks entered into the Purchase Agreement, which

included but was not limited to an express Limited Warranty.

       93.      The Purchase Agreement and express Limited Warranty constitute a valid and

enforceable contract.

       94.      At all times since the commencement of the Purchase Agreement and express

Limited Warranty, Plaintiffs honored all of their obligations and satisfied all conditions preceding

under their agreement with Insetta Boatworks.

       95.      Specifically, per the terms of the Purchase Agreement and express Limited

Warranty, Plaintiffs properly documented all noncomformities and defects to Insetta Boatworks

in writing and provided notice to Insetta Boatworks of those nonconformities and defects within

the prescribed time periods to do so.

       96.      Per the terms of the Purchase Agreement and express Limited Warranty, Insetta

Boatworks was contractually bound to repair and/or replace all noncomformities and defects in the

materials, workmanship, and structure of the Vessel.



                                                20
                          GORDON REES SCULLY MANSUKHANI
                        100 SE Second Street, Suite 3900, Miami, FL 33131
      Case 3:20-cv-01331 Document 1 Filed 11/23/20 Page 21 of 34 PageID 21




         97.    Insetta Boatworks breached the terms of the Purchase Agreement and express

Limited Warranty by failing to permanently cure or remedy the noncomformities or defects that

were properly documented and reported to Insetta Boatworks.

         98.    As a proximate cause of Insetta Boatworks’ breach, Plaintiffs have been damaged

in an amount above the minimal jurisdictional limits of this Court.

                                      COUNT II
                            BREACH OF EXPRESS WARRANTY

         99.    Plaintiffs incorporate the allegations from Paragraphs 1 through 90 as if fully set

forth herein.

         100.   The allegations sufficiently demonstrate that Plaintiffs purchased the Vessel from

Insetta Boatworks, a transaction involving the sale of goods.

         101.   Insetta Boatworks breached the express Limited Warranty because the Vessel

experienced numerous noncomformities and defects which remained unrepaired or unremedied,

demonstrated supra.

         102.   At all times since the commencement of the express Limited Warranty, Plaintiffs

honored all of their obligations and satisfied all conditions preceding under the agreement with

Insetta Boatworks.

         103.   Specifically, per the terms of the express Limited Warranty, Plaintiffs properly

documented all noncomformities and defects to Insetta Boatworks in writing and provided notice

to Insetta Boatworks of those nonconformities and defects within the prescribed time periods to

do so.

         104.   Per the terms of the express Limited Warranty, Insetta Boatworks was contractually

bound to repair and/or replace all noncomformities and defects in the materials, workmanship, and

structure of the Vessel.
                                               21
                         GORDON REES SCULLY MANSUKHANI
                       100 SE Second Street, Suite 3900, Miami, FL 33131
         Case 3:20-cv-01331 Document 1 Filed 11/23/20 Page 22 of 34 PageID 22




          105.    Insetta Boatworks breached the terms of the express Limited Warranty by failing

to permanently cure or remedy the noncomformities or defects that were properly documented and

reported to Insetta Boatworks.

          106.    Further, Plaintiffs informed Insetta Boatworks of the breach of express Limited

Warranty prior to instituting this action.

          107.    As a proximate cause of Insetta Boatworks’ breach, Plaintiffs have been damaged

in an amount above the minimal jurisdictional limits of this Court.

                                    COUNT III
                 BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY

          108.    Plaintiffs incorporate the allegations from Paragraphs 1 through 90 as if fully set

forth herein.

          109.    The allegations sufficiently demonstrate that Plaintiffs purchased the Vessel from

Insetta Boatworks, a transaction involving the sale of goods.

          110.    Plaintiffs and Insetta Boatworks were in privity based on the Purchase Agreement.

          111.    Insetta Boatworks knew of Plaintiffs’ intended use of the Vessel; however, the

Vessel did not function properly and was not constructed correctly, as demonstrated supra, when

the Vessel left Insetta Boatworks’ manufacturing facility.

          112.    Insetta Boatworks knew that Plaintiffs were foreseeable users of the Vessel based

on the parties’ communications that the Vessel was to be used by Plaintiffs for offshore fishing

trips.

          113.    Insetta Boatworks’ failure to provide Plaintiffs with a properly working Vessel

upon delivery, and the subsequent noncomformities that ensued, were both a direct and proximate

cause of Plaintiffs’ damages, as it was reasonably foreseeable that Insetta Boatworks’ failure to

provide a non-defective good deprived Plaintiffs of their benefit of the bargain.
                                                 22
                           GORDON REES SCULLY MANSUKHANI
                         100 SE Second Street, Suite 3900, Miami, FL 33131
      Case 3:20-cv-01331 Document 1 Filed 11/23/20 Page 23 of 34 PageID 23




       114.     As a proximate cause of Insetta Boatworks’ breach, Plaintiffs have been damaged

in an amount above the minimal jurisdictional limits of this Court.

                           COUNT IV
  BREACH OF IMPLIED WARRANTY OF FITNESS FOR PARTICULAR PURPOSE

       115.     Plaintiffs incorporate the allegations from Paragraphs 1 through 90 as if fully set

forth herein.

       116.     The allegations sufficiently demonstrate that Plaintiffs purchased the Vessel from

Insetta Boatworks, a transaction involving the sale of goods.

       117.     Plaintiffs and Insetta Boatworks were in privity based on the Purchase Agreement.

       118.     Insetta Boatworks knew of Plaintiffs’ intended use of the Vessel as a basis for the

sale between the parties; however, the Vessel did not function properly and was not constructed

correctly, as demonstrated supra, when the Vessel left Insetta Boatworks’ manufacturing facility.

       119.     Plaintiffs purchased the Vessel in order to take part in offshore fishing trips in direct

reliance on Insetta Boatworks’ representations.

       120.     Insetta Boatworks knew that Plaintiffs were foreseeable users of the Vessel based

on the parties’ communications that the Vessel was to be used by Plaintiffs for offshore fishing

trips. Insetta Boatworks represented that the Vessel would be of the same nature as the Model

Boat. However, it turns out that it was not.

       121.     Insetta Boatworks’ failure to provide Plaintiffs with a properly working Vessel

upon delivery, and the subsequent noncomformities that ensued, were both the direct and

proximate cause of Plaintiffs’ damages, as it was reasonably foreseeable that Insetta Boatworks’

failure to provide a non-defective good deprived Plaintiffs of their benefit of the bargain.

       122.     As a proximate cause of Insetta Boatworks’ breach, Plaintiffs have been damaged

in an amount above the minimal jurisdictional limits of this Court.
                                               23
                         GORDON REES SCULLY MANSUKHANI
                       100 SE Second Street, Suite 3900, Miami, FL 33131
      Case 3:20-cv-01331 Document 1 Filed 11/23/20 Page 24 of 34 PageID 24




                             COUNT V
       BREACH OF MAGNUSON-MOSS WARRANTY ACT, 15 U.S.C. § 2310(d)(1)

       123.     Plaintiffs incorporate the allegations from Paragraphs 1 through 90 as if fully set

forth herein.

       124.     The Magnuson-Moss Warranty Act gives consumers a private right of action

against warrantors for breach of warranty, as defined by state law.

       125.     Insetta Boatworks breached its warranties to Plaintiffs, including but not limited to

the express Limited Warranty because the Vessel experienced numerous noncomformities and

defects which remained unrepaired or unremedied, demonstrated supra.

       126.     As documented, Insetta Boatworks was given reasonable and more than adequate

opportunities to cure the Vessel’s defects.

       127.     However, Insetta Boatworks failed to permanently cure the defects within a

reasonable time or a reasonable number of attempts, therefore leading the Vessel to experience

continued performance issues.

       128.     Plaintiffs are “consumers” as defined in 15 U.S.C. § 2301(3).

       129.     The Vessel is a “consumer product” as defined in 15 U.S.C. § 2301(1).

       130.     The Vessel was manufactured and purchased after July 4, 1975.

       131.     The express Limited Warranty is a “written warranty” as defined in 15 U.S.C. §

2301(6).

       132.     Insetta Boatworks is a “supplier” and “warrantor” as defined in 15 U.S.C. §

2301(4), (5).

       133.     The Vessel’s failures are the direct result of multiple defects in manufacturing,

workmanship, installation, construction, design, and/or materials by Insetta Boatworks.

       134.     The above-described failures and issues could not have reasonably been discovered
                                               24
                         GORDON REES SCULLY MANSUKHANI
                       100 SE Second Street, Suite 3900, Miami, FL 33131
      Case 3:20-cv-01331 Document 1 Filed 11/23/20 Page 25 of 34 PageID 25




by Plaintiffs prior to Plaintiffs’ purchase of the Vessel.

        135.    Insetta Boatworks’ warranties, including but not limited to the express Limited

Warranty, were part of the basis of the bargain of the contract, upon with Plaintiffs relied, for the

purchase of the Vessel.

        136.    The Vessel has not been properly repaired under the warranties, including but not

limited to the express Limited Warranty and continues to be in a defective condition through no

fault of Plaintiffs.

        137.    Insetta Boatworks’ failure or refusal to adequately repair the Vessel is a breach of

the warranties, including but not limited to the express Limited Warranty.

        138.    The warranties, including but not limited to the express Limited Warranty, have

failed their essential purposes.

        139.    As a result of Insetta Boatworks’ breach, Plaintiffs has suffered, expenses, losses,

and damages, at minimum of $741,620.00.

        140.    Unlike other consumer goods, the Vessel naturally depreciated the moment after

Plaintiffs purchased the Vessel, and has continued to depreciate thereafter, all through no fault of

Plaintiffs.

        141.    Plaintiffs are now faced with the reality that Insetta Boatworks cannot or will not

adequately repair the Vessel, or in the alternative, the Vessel has been subject to an unreasonable

number of repair attempts.

        142.    Part of the Vessel’s purchase price was so Plaintiffs could enjoy the experience of

using the Vessel immediately after purchase.

        143.    The unrepaired defects and problems with the Vessel stole away such experience

from Plaintiffs.

                                               25
                         GORDON REES SCULLY MANSUKHANI
                       100 SE Second Street, Suite 3900, Miami, FL 33131
      Case 3:20-cv-01331 Document 1 Filed 11/23/20 Page 26 of 34 PageID 26




       144.     As a proximate cause of Insetta Boatworks’ breach, Plaintiffs have been damaged

in an amount above the minimal jurisdictional limits of this Court.

                             COUNT VI
    VIOLATION OF THE FLORIDA LEMON LAW, FLA. STAT. CH. 681, ET. SEQ.

       145.     Plaintiffs incorporate the allegations from Paragraphs 1 through 90 as if fully set

forth herein.

       146.     Plaintiffs are “consumers” as defined in Section 681.102(4), Florida Statutes.

       147.     Insetta Boatworks is a “manufacturer” as defined in Section 681.102(13), Florida

Statutes.

       148.     The Vessel is a “motor vehicle” as defined in Section 681.102(4), Florida Statutes.

       149.     The express Limited Warranty is a “warranty” as defined in Section 681.102(22),

Florida Statutes.

       150.     Plaintiffs has presented the Vessel to Insetta Boatworks for warranty repairs on

more than three occasions.

       151.     Plaintiffs gave Insetta Boatworks a final opportunity to cure the alleged

noncomformities and defects.

       152.     Insetta Boatworks failed to cure the alleged noncomformities and defects.

       153.     As a proximate cause of Insetta Boatworks’ breach, Plaintiffs have been damaged

in an amount above the minimal jurisdictional limits of this Court.

                                 COUNT VII
              FLORIDA DECEPTIVE AND UNFAIR TRADE PRACTICES ACT
       154.     Plaintiffs incorporate the allegations from Paragraphs 1 through 90 as if fully set

forth herein.




                                               26
                         GORDON REES SCULLY MANSUKHANI
                       100 SE Second Street, Suite 3900, Miami, FL 33131
     Case 3:20-cv-01331 Document 1 Filed 11/23/20 Page 27 of 34 PageID 27




       155.    Section 501.201, et seq. Florida Statutes, is commonly known as, and will

hereinafter be referred to as the “Florida Deceptive and Unfair Trade Practices Act” or

“FDUTPA.”

       156.    Insetta Boatworks is engaged in “Trade or Commerce” as defined in Section

501.203(8), Florida Statutes.

       157.    Insetta Boatworks’ representations that the Vessel would be a properly working

vessel based off the capabilities of the Model Boat were false and intended to induce Plaintiffs’ to

enter into a business transaction with Insetta Boatworks. Insetta Boatworks’ representations that

the Vessel would be a safe, functioning watercraft for Plaintiffs were false and intended to induce

Plaintiffs’ to enter into a business transaction with Insetta Boatworks. The Vessel did not conform

to the representations made to Plaintiffs by Insetta Boatworks.

       158.    Insetta Boatworks’ representations that the Vessel contained a valid warranty,

which would cause effective warranty repairs to be made within a reasonable time and within the

warranty period, were false.

       159.    Insetta Boatworks’ representations that it could fix, repair or remedy the issues with

the Vessel were false and were relied upon by Plaintiffs.

       160.    Insetta Boatworks’ violations of Florida Law, including but not limited to the

Florida Lemon Law, constitutes an unfair or deceptive act or practice violation of Section 501.204,

Florida Statutes.

       161.    Insetta Boatworks had a legal obligation to Plaintiffs, but instead breached, avoided

and/or attempted to avoid its obligation to Plaintiffs.

       162.    Insetta Boatworks exhibited a pattern of inefficiency, stalling and and/or

incompetency with regard to its warranty repair work.

                                               27
                         GORDON REES SCULLY MANSUKHANI
                       100 SE Second Street, Suite 3900, Miami, FL 33131
      Case 3:20-cv-01331 Document 1 Filed 11/23/20 Page 28 of 34 PageID 28




       163.     Insetta Boatworks did not offer Plaintiffs complete relief as they are entitled to

under Section 681.104(2) and 681.112, Florida Statutes.

       164.     Insetta Boatworks used an unfair or deceptive trade practice pursuant to Section

681.111, Florida Statutes, as defined in Part II of Chapter 501, Florida Statutes.

       165.     As a proximate cause of Insetta Boatworks’ breach, Plaintiffs have been damaged

in an amount above the minimal jurisdictional limits of this Court.

                                     COUNT VIII
                            NEGLIGENT MISREPRESENTATION

       166.     Plaintiffs incorporate the allegations from Paragraphs 1 through 90 as if fully set

forth herein.

       167.     In addition to Insetta Boatworks’ failure to repair or remedy the Vessel’s

nonconformities, Insetta Boatworks misrepresented to Plaintiffs that Plaintiffs would be receive a

fully functional and properly working watercraft, such as the purported function of the Model Boat.

These representations were false.

       168.     Insetta Boatworks was negligent in its representations to Plaintiffs that the Vessel

would work properly.

       169.     Insetta Boatworks should have known its representations were false because it

failed to deliver the Vessel on time to Plaintiffs, and failed to adequately test the Vessel, knowing

that it could not complete delivery of a properly working product, including but not limited to by

the times specified in the Purchase Agreement.

       170.     Insetta Boatworks’ representations that it could timely deliver a properly working

watercraft to Plaintiffs induced Plaintiffs to consummate the transaction between Plaintiffs and

Insetta Boatworks for the Vessel.



                                               28
                         GORDON REES SCULLY MANSUKHANI
                       100 SE Second Street, Suite 3900, Miami, FL 33131
      Case 3:20-cv-01331 Document 1 Filed 11/23/20 Page 29 of 34 PageID 29




        171.    Insetta Boatworks’ representations that it could fix, repair or remedy the issues with

the Vessel were false, made negligently and were relied upon by Plaintiffs.

        172.    Further relying on Insetta Boatworks’ representations, Plaintiffs were damaged in

the amount of $741,620.00, a price paid to Insetta Boatworks for which Plaintiffs surely lost their

benefit of the bargain.

        173.    Moreover, Insetta Boatworks continuously misrepresented to Plaintiffs the cause in

fact of the Vessel’s problems, defects and issues.

        174.    For example, Insetta Boatworks continuously reaffirmed and stated that the

Vessel’s props were the cause of overheating.

        175.    Insetta Boatworks knew or should have known that these representations were false

because the prop sizes were always determined by Insetta Boatworks, and instead the Vessel was

littered with other issues.

        176.    As a result, Insetta Boatworks’ misrepresentations eviscerated Plaintiffs’ benefit of

the bargain and deprived Plaintiffs of proper use of the Vessel.

        177.    As a proximate cause of Insetta Boatworks’ negligent misrepresentations, Plaintiffs

have been damaged in an amount above the minimal jurisdictional limits of this Court.

                                        COUNT IX
                              FRAUDULENT MISREPRESENTATION

        178.    Plaintiffs incorporate the allegations from Paragraphs 1 through 90 as if fully set

forth herein.

        179.    Separate and independent from Insetta Boatworks’ failure to repair or remedy the

Vessel’s nonconformities, Insetta Boatworks misrepresented to Plaintiffs that Plaintiffs would

receive a fully functional and properly working watercraft. These representations were false.



                                                  29
                            GORDON REES SCULLY MANSUKHANI
                          100 SE Second Street, Suite 3900, Miami, FL 33131
     Case 3:20-cv-01331 Document 1 Filed 11/23/20 Page 30 of 34 PageID 30




       180.    Insetta Boatworks should have known its representations were false because it

knew it could not deliver a properly working Vessel on time to Plaintiffs by the times specified in

the Purchase Agreement.

       181.    Insetta Boatworks’ representations that it could timely deliver a properly working

watercraft to Plaintiffs induced Plaintiffs to consummate the transaction with Insetta Boatworks.

The Vessel did not conform to the representations made to Plaintiffs by Insetta Boatworks.

       182.    Moreover, Insetta Boatworks continuously misrepresented to Plaintiffs the cause in

fact of the Vessel’s problems, defects and issues.

       183.    For example, Insetta Boatworks continuously reaffirmed stated that the Vessel’s

props were the cause of overheating.

       184.    Insetta Boatworks’ representations that it could fix, repair or remedy the issues with

the Vessel were false, were made to Plaintiffs’ intentionally with the intent to deceive Plaintiffs,

and were relied upon by Plaintiffs.

       185.    Insetta Boatworks knew or should have known that these representations were false

because the prop sizes were always determined by Insetta Boatworks.

       186.    As a result, Insetta Boatworks’ representations eviscerated Plaintiffs’ benefit of the

bargain and deprived Plaintiffs of proper use of the Vessel.

       187.    Further relying on Insetta Boatworks’ representations, Plaintiffs were damaged in

the amount of $741,620.00, a price paid to Insetta Boatworks for which Plaintiffs surely lost their

benefit of the bargain.

       188.    As a proximate cause of Insetta Boatworks’ fraudulent misrepresentations,

Plaintiffs have been damaged in an amount above the minimal jurisdictional limits of this Court.




                                                  30
                            GORDON REES SCULLY MANSUKHANI
                          100 SE Second Street, Suite 3900, Miami, FL 33131
      Case 3:20-cv-01331 Document 1 Filed 11/23/20 Page 31 of 34 PageID 31




       189.     The aforementioned conduct of Insetta Boatworks was intentional, deceitful and

caused Plaintiffs serious financial injury.     Insetta Boatworks’ conduct was malicious, and

subjected Plaintiffs to a cruel and unjust hardship, including significant financial losses, in

conscious disregard of Plaintiffs’ rights, so as to justify an award of exemplary and punitive

damages against Insetta Boatworks.

                                        COUNT X
                                FRAUD IN THE INDUCEMENT
       190.     Plaintiffs incorporate the allegations from Paragraphs 1 through 90 as if fully set

forth herein.

       191.     Separate and independent from Insetta Boatworks’ failure to repair or remedy the

Vessel’s nonconformities, Insetta Boatworks misrepresented to Plaintiffs that Plaintiffs would

receive a fully functional and properly working watercraft. These representations were false.

       192.     Insetta Boatworks knew or should have known its representations were false

because it knew it could not deliver a properly working Vessel on time to Plaintiffs by the times

specified in the Purchase Agreement. The Vessel did not conform to the representations made to

Plaintiffs by Insetta Boatworks.

       193.     Insetta Boatworks’ actions and representations concerning the Model Boat were

intended to persuade Plaintiffs to enter into a business transaction with Insetta Boatworks.

       194.     Insetta Boatworks’ representation that it could timely deliver a properly working

watercraft to Plaintiffs induced Plaintiffs to consummate the transaction with Insetta Boatworks.

       195.     Insetta Boatworks’ representations that it could fix, repair or remedy the issues with

the Vessel were false, were made to Plaintiffs’ intentionally with the intent to deceive Plaintiffs,

and were relied upon by Plaintiffs.



                                               31
                         GORDON REES SCULLY MANSUKHANI
                       100 SE Second Street, Suite 3900, Miami, FL 33131
      Case 3:20-cv-01331 Document 1 Filed 11/23/20 Page 32 of 34 PageID 32




       196.     Further relying on Insetta Boatworks’ representations, Plaintiffs were damaged in

the amount of $741,620.00, a price paid to Insetta Boatworks for which Plaintiffs surely lost their

benefit of the bargain.

       197.     As a proximate cause of Insetta Boatworks’ fraudulent misrepresentations,

Plaintiffs have been damaged in an amount above the minimal jurisdictional limits of this Court.

       198.     The aforementioned conduct of Insetta Boatworks was intentional, deceitful and

caused Plaintiffs serious financial injury.     Insetta Boatworks’ conduct was malicious, and

subjected Plaintiffs to a cruel and unjust hardship, including significant financial losses, in

conscious disregard of Plaintiffs’ rights, so as to justify an award of exemplary and punitive

damages against Insetta Boatworks.

                                               COUNT XI
                                              NEGLIGENCE

       199.     Plaintiffs incorporate the allegations from Paragraphs 1 through 90 as if fully set

forth herein.

       200.     In the alternative, at all times mentioned, Insetta Boatworks owed a duty to properly

manufacture, design, formulate, test, product, assemble, inspect, research, distribute, market, label,

prepare for use and sell the Vessel.

       201.     Insetta Boatworks also had a duty to properly and reliably represent the usage,

functions, and capabilities of the Vessel.

       202.     Insetta Boatworks breached their duty to Plaintiff by negligently manufacturing,

designing, testing, producing, inspecting, distributing, marketing, labeling, and preparing the

Vessel for use as a properly functioning offshore watercraft. The Vessel, in fact was defective, and

not properly constructed or completed to be safe and fully functioning for use, as Plaintiffs

discovered that the Vessel was did not work properly upon first use.
                                                  32
                            GORDON REES SCULLY MANSUKHANI
                          100 SE Second Street, Suite 3900, Miami, FL 33131
      Case 3:20-cv-01331 Document 1 Filed 11/23/20 Page 33 of 34 PageID 33




        203.    Insetta Boatworks further breached their duty by negligently representing to

Plaintiffs that the Vessel would work properly.

        204.    Additionally, Insetta Boatworks negligently failed to repair, remedy and/or cure the

issues with the Vessel during Insetta Boatworks numerous attempts to do so. Insetta Boatworks

negligent repairs and repair attempts caused further damage to the Vessel as outlined above.

        205.    Insetta Boatworks’ conduct foreseeably created a foreseeable zone of risk. Insetta

Boatworks knew that Plaintiffs were relying on their experience as watercraft and boat

manufacturers to properly manufacture, design, test, produce, inspect, distribute, market, label,

and prepare the Vessel.

        206.    Plaintiffs and Insetta Boatworks had a special relationship, in that, in the past,

Plaintiffs had communicated with Insetta Boatworks regarding the Vessel’s specifications and

capabilities.

        207.    As a direct and proximate cause of Insetta Boatworks’ negligence and carelessness,

Plaintiffs have been damaged in an amount above the minimal jurisdictional limits of this Court.

                                  CONDITIONS PRECEDENT

        208.    All conditions precedent to maintain Plaintiffs’ causes of action have been met or

have been waived.

                                          JURY DEMAND

        209.    Plaintiffs demand a trial by jury on all issues so triable.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs respectfully request that this Court enter a judgment in their

favor against Insetta Boatworks for the following relief:




                                               33
                         GORDON REES SCULLY MANSUKHANI
                       100 SE Second Street, Suite 3900, Miami, FL 33131
Case 3:20-cv-01331 Document 1 Filed 11/23/20 Page 34 of 34 PageID 34




 1. Plaintiffs’ actual damages, including but not limited to the purchase price of the Vessel,

    out of pocket costs, loss of value, loss of market value, loss of actual value and loss of

    intrinsic value;

 2. All reasonable and necessary attorneys’ fees and costs, along with all costs and

    reasonable attorneys’ fees in the event of appeal;

 3. All pre- and post-judgment interest thereon at the highest rate allowed by law;

 4. All statutory damages;

 5. All special or consequential damages;

 6. All exemplary / punitive damages;

 7. All costs of court; and

 8. All other relief, either special or general, at law or in equity, to which Plaintiffs show

    themselves justly entitled.

 Respectfully submitted on this 23rd day of November, 2020.

                                               /s/ Capri Trigo___________________
                                               Capri Trigo
                                               Florida Bar No. 28564
                                               GORDON REES SCULLY MANSUKHANI
                                               Miami Tower
                                               100 S.E. Second Street, Suite 3900
                                               Miami, Florida 33131
                                               Telephone: (305) 428-5323
                                               Email: ctrigo@grsm.com

                                               COUNSEL FOR PLAINTIFFS
                                               MARK GRAY AND ELIZABETH GRAY




                                        34
                  GORDON REES SCULLY MANSUKHANI
                100 SE Second Street, Suite 3900, Miami, FL 33131
